Citation Nr: 0304169	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-02 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1944 to January 
1946.

This appeal arises from a July 2001 rating decision of the 
Louisville, Kentucky Regional Office (RO).  The veteran 
presented testimony at a November 2002 teleconference hearing 
conducted by the undersigned member of the Board.

During the November 2002 hearing, the issues of service 
connection for post-traumatic stress disorder and bilateral 
tinnitus were raised; however, as these issues have not been 
developed or certified on appeal, they are referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  The record is equivocal as to whether the veteran was 
exposed to acoustic trauma during service.

2.  There were no complaints, findings or diagnoses of a 
hearing disability during active service or for many years 
thereafter.

3.  The medical record shows that the veteran was initially 
treated for hearing loss in December 2000, more than 50 years 
after his discharge from active duty.

4.  The veteran does not currently suffer from bilateral 
hearing loss that is attributable to military service.






CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the July 2001 
rating decision of the evidence needed to substantiate his 
claim.  He was provided an opportunity to submit such 
evidence.  In the February and July 2002 statements of the 
case, the RO notified the veteran of all regulations relating 
to his claim, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  In 
addition, the RO sent the veteran VCAA compliance letters in 
July and September 2001 in which he was informed as to VA's 
duty to notify him about his claim, VA's duty to assist him 
in obtaining evidence for his claim, what the evidence must 
show to establish service connection, what had been done to 
assist the veteran with his claim, and what information or 
evidence that VA needed from the veteran.  The Board finds 
that the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001) in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim (to include what 
evidence VA would obtain and what evidence the veteran would 
obtain).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
treatment records have been obtained to include VA outpatient 
and private treatment records.  The veteran has been provided 
with a VA audiological examination to include a medical 
opinion regarding the etiology of the claimed disability.  
Moreover, the veteran has presented testimony before the 
undersigned member of the Board at a teleconference hearing.  
In short, VA has fulfilled the duty to assist by aiding the 
veteran in obtaining evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records are silent regarding complaints, 
findings or diagnoses of bilateral hearing.  On the January 
1946 separation physical examination, the veteran did not 
complain of any hearing problems.  On examination, bilateral 
whispered voice hearing acuity was 15/15.

The veteran's DD 214 shows that his military occupational 
specialty was a cook.  Under the caption entitled summary of 
military occupations, the veteran's separation qualification 
record shows that he was a cook who served the 753rd tank 
battalion for about 10 months.  He prepared food for military 
personnel using a daily menu as a guide.  It was further 
indicated that the veteran had knowledge of kitchen 
sanitation and regulations.

The veteran filed the instant claim of service connection for 
bilateral hearing loss in December 2000.

A December 2000 VA audiology notation shows that the veteran 
had reported that his hearing had been decreasing for 
approximately 2 to 3 years.  Periodic tinnitus was also 
reported for 2 to 3 years.  Audiometric testing revealed 
bilateral sensorineural hearing loss.  

In February 2001, the veteran indicated that his loss of 
hearing was due to noise exposure to tanks during service.  

On VA audiology examination in October 2001, the veteran 
first reported noticing a hearing loss in 1987.  He reported 
a history of positive military noise exposure as a tank 
gunner.  He also reported a positive history of noise 
exposure after service in the construction field working with 
bulldozers and saws without wearing any hearing protection.  
Average puretone threshold on audiometric testing was 60 
decibels of the right ear and 61 decibels of the left ear.  
Speech recognition was 84 percent of the right ear and 72 
percent of the left ear.  The diagnoses were mild to severe 
sensorineural hearing loss of the left ear and mild to 
moderately severe sensorineural hearing loss of the right 
ear.  Based on the lack of a hearing evaluation during 
service and the reported onset of hearing loss 40 years after 
service, it was opined that it was more unlikely than likely 
that the veteran's hearing loss was due to noise exposure 
during service.

An April 2002 report from Charles Sewall, M.D., indicates 
that the veteran's chief complaint was a hearing loss which 
had been present for many years.  Private audiometric testing 
revealed bilateral severe to profound high frequency 
sensorineural hearing loss.

In July 2002, the veteran indicated that he was a tank gunner 
during the service even though his military records show that 
he was a cook.  He indicated that he was exposed to acoustic 
trauma.  

The veteran testified in November 2002 that he suffered 
acoustic trauma during World War II when serving as a tank 
gunner; and that he had been exposed to loud noised from all 
types of guns during combat.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more and an organic disease of the central nervous system 
(high frequency hearing loss) becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Alternatively, under 38 C.F.R. § 3.303(b) (2002), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2002)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

It is the veteran's contention that he suffers from bilateral 
hearing loss that is the result of acoustic trauma suffered 
during service.  The veteran's DD 214 and separation 
qualification record reveal that he served as a cook in 
service.  Conversely, it is the veteran's contention that he 
served as a tank gunner in combat which resulted in 
significant levels of exposure to acoustic trauma.  Due to 
the fact that the veteran's claim is otherwise fatally 
flawed, resolution of the sub-issue of whether the veteran 
suffered acoustic trauma in service is immaterial.

The service medical records show that the veteran's hearing 
was normal at the time of the January 1946 separation 
physical examination.  The remainder of the service medical 
records are silent regarding complaints, findings or 
diagnoses of any hearing disability.  In addition, it is of 
significance that the veteran did not receive any treatment 
for hearing problems for more than 50 years following 
separation from service.  On VA audiological evaluation in 
December 2000, the veteran reported the onset of hearing loss 
as being approximately 2 to 3 years prior.  Bilateral hearing 
loss was diagnosed in December 2000.  Bilateral hearing loss 
was subsequently diagnosed on VA audiological evaluation in 
October 2001 as defined by VA regulations under section 
3.385.  The veteran, at this time, reported an onset of 
hearing loss in 1987.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current hearing loss and the putative exposure to noise 
during service.  In this regard, there is only one medical 
opinion of record.  The Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

The VA examiner who performed the October 2001 examination 
made a point of indicating that the veteran's claims folder 
had been reviewed.   It was indicated that the veteran had 
worked for years after service in the construction industry 
with exposure to acoustic trauma and that the veteran had 
first reported a hearing loss 40 years after service.  For 
the purposes of this examination, the examiner assumed that 
the veteran had suffered acoustic trauma during service; 
nonetheless, the examiner opined that it was more unlikely 
than likely that the veteran's hearing loss was due to 
inservice noise exposure.  There is no medical evidence or 
opinion to the contrary.

The only evidence which would support the veteran's claim is 
found in his statements and testimony.  Case law and common 
sense, however, dictate that lay individuals may not render 
medical conclusions.  In fact, lay evidence is inadequate to 
establish a medical diagnosis or medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


                     
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

